Citation Nr: 0020218	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  94-35 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
October 1993.

This appeal arises from a December 1993 rating decision of 
the Jackson, Mississippi, Regional Office (RO) that denied, 
in pertinent part, service connection for recurrent low back 
pain.  In April 1998, the Board of Veterans' Appeals (Board) 
remanded the claim to the RO for further evidentiary 
development and for readjudication.  The case is now before 
the Board for disposition.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The RO and the Board have attempted to communicate with 
the veteran at all known addresses of record.

3.  While serving on active duty, the veteran complained of 
low back pain and received treatment therefor throughout 
1992.  He was diagnosed with mechanical low back pain on 
several occasions.

4.  On Department of Veterans Affairs (VA) examination in 
November 1993, the veteran was diagnosed with lower back 
strain with recurrence by history.


CONCLUSION OF LAW

Low back pain (lumbosacral strain) was incurred during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1310, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a) (West 1991), VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999) 
(per curiam).  The threshold question is whether a claimant 
has submitted evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  If a claimant meets this threshold requirement, 
VA's duty to assist in developing the facts pertinent to the 
claim under 38 U.S.C.A. § 5107(a) is triggered. 

A well grounded claim requires (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  If the determinative issue involves 
medical causation, medical etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468. 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  
Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette v. Brown, 
8 Vet. App. 69, 75-76; King v. Brown, 5 Vet. App. 19, 21 
(1993).  The Court has further held that "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement of 
section 5107(a)."  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (emphasis added); see also Espiritu  v. Derwinski, 2 
Vet. App. 492, 494 (1992).  If the claimant has not presented 
a well-grounded claim, then the appeal fails as to that 
claim, and the Board is under no duty under 38 U.S.C.A. 
§ 5107(a) to assist the claimant any further in the 
development of that claim.  Epps, 126 F.3d at ; Murphy, 
1 Vet. App. at 81.  Cf. Morton v. West, 12 Vet. App. 477 
(July 14, 1999) (VA cannot assist a claimant in developing a 
claim which is not well grounded).  

The veteran's service connection claims are governed by 
certain laws and regulations.  Under principles of direct 
service connection, compensation is payable to a veteran 
"[f]or disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. . . ."  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see 38 C.F.R. 
§§ 3.303, 3.304 (1999).  In certain circumstances, service 
connection is available on a presumptive basis for certain 
conditions that become manifest to a certain degree within 
one year after separation from active service.  See 
38 U.S.C.A. §§ 1101(3), 1112(a), 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307(a), 3.309(a) (1999).  Low back pain 
or lumbosacral strain is not one of those conditions for 
which service connection is available on a presumptive basis.  

In the April 1998 decision, the Board addressed whether the 
veteran's claim is well grounded.  The Board now addresses 
the merits of the veteran's claim.

At his enlistment, the veteran did not report having had any 
low back pain prior to service on the March 1991 medical 
examination report or on the medical history report.  

The veteran was treated for low back pain during service on 
several occasions.  In February 1992, his back started 
hurting while running, and he was seen for low back pain.  
Later that same month, he reported waking up at night because 
he had pains all over his back.  However, he did not report 
having trouble with physical training and he did not get 
problems when lying supine at other times.  According to an 
undated service medical record, the veteran requested 
evacuation because lifting more than 20 pounds was 
aggravating his low back pain and medications were not 
effective.  It was indicated that that administrative or 
medical separation might be considered soon if the veteran 
could not perform his job in the field environment.  

In March 1992, the veteran again reported occasional 
lumbosacral back pain, which was usually brought on by 
sitting in the morning and evening.  His back also bothered 
him while running.  On examination, the veteran had full 
active range of motion, and he had mild scoliosis with 
deviation to the left in the lumbosacral area.  The 
assessment was lower back pain that was mechanically 
originated.  

In late August 1992, the veteran complained of back pain that 
had been present for six months.  The specific episode of 
back pain had had its onset the previous week when he had 
been lifting tents.  He had gradual onset of low-grade low 
back pain without radiculopathy or paresthesias.  On 
examination, he was in no acute distress, he had full active 
range of motion of the lumbosacral spine without swelling or 
crepitus; there was no tenderness to palpation, deep tendon 
reflexes were 2+, and the distal neurovascular system was 
intact.  The examination was unremarkable, and the assessment 
was mechanical low back pain.  

Soon thereafter, in September 1992, the veteran again 
complained of low back pain that had been present for three 
months.  The veteran had exacerbated the back pain by lifting 
items weighing more than 20 pounds.  On physical examination, 
he had L4-L5 right paravertebral spasm, but no erythema or 
ecchymosis.  He had full range of motion in all planes 
without pain, but he did have the spasm.  The assessment was 
mechanical back pain, and the examiner stated that he doubted 
that the back pain was neurogenic in origin.  It was 
recommended that he not lift more than 15 pounds.  On 
radiographic examination, no fracture or dislocation was 
evident.  

Several weeks later in September 1992, he reported one-month 
old back pain that had its onset while lifting.  His range of 
motion had decreased due to pain and there was spine midline 
tenderness centrally at the L4 level.  The assessment was 
mechanical low back pain.  The next day, he reported 
increasing pain with activity and little exertion.  The 
problem had commenced in February 1992 with lifting.  This 
examiner found decreased active range of motion secondary to 
pain and right prominent paravertebrals that were nontender, 
without evidence of scoliosis or deformity.  The assessment 
was mechanical low back pain again.

Following treatment, the veteran reported not having low back 
pain by early October 1992.  However, he continued having 
pain when lifting or when putting on his boots.  There were 
no radicular symptoms.  The assessment was "Subjective exam, 
findings inconsistent [with symptoms]."

In connection with his separation from active service, the 
veteran stated on his July 1993 report of medical history 
that he had lower back pain occasionally, and he checked off 
a box on the form indicating that he then had or previously 
had had recurrent back pain.  He elaborated that he had had 
chronic mechanical back pain that had been intermittent.  On 
the accompanying separation medical examination report, the 
examining physician reiterated that he had occasional low 
back pain.  

In October 1992, the veteran was admitted for further 
evaluation of other symptoms.  At that time, a service 
psychiatrist noted on the discharge summary that the veteran 
had had a history of problems tying to his back following his 
father's death.  

The veteran underwent a VA general medical examination in 
November 1993.  He reported having had sporadic low back pain 
since two lifting injuries while serving on active duty in 
March 1992 and in August 1992.  Later on, he reported still 
having off and on lower back pain, such as after shoveling 
snow followed by stiffness.  On some days, the lower back 
pain would appear without any definite reason, and it would 
fade away with pain medication and time.  On examination, he 
was in no acute distress.  His posture was erect, and his 
gait was normal.  There were no muscular deformities or 
effusion of any joints at the time.  He was able to raise his 
legs to 80 degrees without any back discomfort.  The 
diagnosis was lower back strain with no abnormal limitation 
of the range of motion with history of recurrence of lower 
back pain secondary mostly to lifting or shoveling snow.  

In his March 1994 substantive appeal, the veteran indicated 
that he was not experiencing low back pain at that particular 
time, but that the low back pain was recurring variably.  

Since 1993's VA medical examination, the record does not 
include additional records of medical treatment.  Since March 
1994's substantive appeal, the veteran has not presented 
evidence of continuity of symptomatology.  Accordingly, the 
Board remanded the veteran's claim in April 1998 to obtain 
records of possible additional medical treatment and to 
schedule the veteran for a contemporaneous and thorough VA 
examination.  However, the veteran has not responded to 
several requests regarding the scheduling of a VA examination 
and the development of additional medical treatment records 
from potential sources.  The RO has certainly attempted to 
comply with the Board's April 1998 remand order.  The RO is 
required to communicate with the claimant at the claimant's 
last known address of record.  In Hyson v. Brown, 5 Vet. App. 
262, 265 (1993), the Court stated: 

In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no 
burden on the part of the VA to turn up heaven and 
earth to find him.  It is only where a file 
discloses other possible and plausible addresses 
that an attempt should be made to locate him at 
the alternate known address before finding 
abandonment of a previously adjudicated benefit.

In this case, the RO initially corresponded with the veteran 
at the only address that he had provided.  When 
correspondence (April 1998 Board decision returned in June 
1998; September 1998 supplemental statement of the case) was 
returned as undeliverable, the RO attempted to send 
correspondence to a different address.  The different address 
was derived from a forwarding address that was given in June 
1997 when correspondence was returned to the RO as 
undeliverable.  On the particular facts presented in this 
case, the Board finds that VA has attempted to communicate 
with the veteran at all known addresses, both the address 
provided by the veteran and an address obtained when 
correspondence was returned.  

The question then becomes how VA must treat the veteran's 
claim in view of the inability to acquire the evidence as 
required by the Board's April 1998 remand order.  

The regulation governing the situation where a claimant does 
not report for a VA examination provides as follows:

	(a) General. When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, 
etc.  For purposes of this section, the terms 
examination and reexamination include periods of 
hospital observation when required by VA.

	(b) Original or reopened claim, or claim for 
increase. When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record. When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim 
for increase, the 
claim shall be denied. 

(Emphasis added.)  Thus, in this case, which is an original 
claim for compensation, the pertinent regulation provides 
that the claim will be decided on the evidence of record 
where the veteran fails to report for an examination.  

Moreover, a claimant must cooperate in the VA adjudication 
process.  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)); see 
Holland v. Brown, 6 Vet. App. 443, 448-49 (1994) (refusal to 
submit to VA examination because of televised reports 
regarding care at VA medical care not considered good cause 
for failure to report for examination); Olson v. Principi, 3 
Vet. App. 480, 483 (1992) (financial hardship associated with 
traveling to VA examination site not considered good cause 
for failure to appear).

The Board therefore reviews the evidence of record.  When the 
veteran filed his claim in October 1993, the evidence of 
record included his service medical records.  Subsequently, 
the veteran underwent a VA examination in November 1993.  
Soon thereafter, the veteran perfected his appeal with a 
substantive appeal in March 1994. 

In short, the veteran's service medical records document that 
he manifested low back pain beginning in February 1992.  At 
enlistment, there were no reports of low back pain.  
Beginning in early 1992 and continuing through the rest of 
the year, the veteran was treated for low back pain that 
occurred when he lifted heavy items.  Moreover, shortly after 
his separation from active service, in November 1993, the 
veteran underwent a VA general medical examination, and he 
was diagnosed with lower back strain with a history of 
recurrence.  Although the veteran wrote in March 1994 that he 
was not experiencing low back pain at that particular time, 
he also reiterated that the low back pain was recurring 
variably.

In the April 1998 decision, the Board sought to obtain 
evidence of post-service symptoms and treatment for low back 
pain.  However, since 38 C.F.R. § 3.655 (which governs the 
failure to report for a VA examination) directs the Board to 
review the veteran's claim on the basis of the evidence of 
record, the Board must conclude that the veteran incurred low 
back pain during service and that this condition was present 
shortly after the veteran's separation from active service.  
It does not appear that the veteran's low back pain is 
causing any disability, but the Board notes that VA's 
Schedule for Rating Disabilities provides for a 
noncompensable evaluation for lumbosacral strain with slight 
subjective symptoms only.  38 C.F.R. § 4.73, Diagnostic Code 
5295 (1999).  




ORDER

The claim for service connection for low back pain 
(lumbosacral strain) is granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

